DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2020/0103613 A1 to Shen.
As to claim 1, Shen discloses an ambient light sensor module, comprising:
an ambient light sensor package (Fig. 1 and 2, paragraph 0033, where optical sensor package module (1) is the ambient light sensor package);
an ambient light sensor semiconductor die mounted in the ambient light sensor package (Fig. 1 and 2, paragraph 0033, where sensor chip (11) is the ambient light sensor semiconductor die); and
a visible-light-absorbing layer mounted in the ambient light sensor package (Fig. 1 and 2, paragraph 0033, where the shielding element (120) is the visible-light-absorbing layer).
As to claim 2, Shen discloses the ambient light sensor module, wherein the visible-light-absorbing layer is configured to exhibit a visible light transmission of 2-16% (Fig. 17, paragraph 0091, where the patterned opaque layer (1202) which is part of shielding element (120), has a transmittance lower than 20%).
As to claim 3, Shen discloses the ambient light sensor module, wherein the visible light-absorbing layer comprises a dark layer of ink (Fig. 17, paragraph 0091, where layer (1202) is made of ink).
As to claim 6, Shen discloses the ambient light sensor module, wherein the visible-light-absorbing layer comprises a filter layer (Fig. 20, paragraphs 0104-0105, where bandpass filter (1203) is part of shielding element (120)).
As to claim 7, Shen discloses the ambient light sensor, wherein the filter layer comprises a thin-film interference filter that includes a stack of dielectric layers (Fig. 20, paragraph 0107, where bandpass filter (1203) is made of a metal oxide, which is a dielectric).
As to claim 8, Shen discloses an ambient light sensor module, comprising:
22an ambient light sensor semiconductor die (Fig. 1 and 2, paragraph 0033, where sensor chip (11) is the ambient light sensor semiconductor die);
a package in which the ambient light-sensor semiconductor die is mounted (Fig. 1 and 2, paragraph 0033, where optical sensor package module (1) is the ambient light sensor package); and
a light attenuator mounted in the package, wherein the light attenuator is configured to attenuate ambient light before the ambient light reaches the ambient light sensor semiconductor die (Fig. 1 and 2, paragraph 0038, where shielding element (120) attenuates the ambient light).
As to claim 9, Shen discloses the ambient light sensor module, wherein the light attenuator comprises a substrate and a layer of light-absorbing ink on the substrate (Fig. 17, paragraph 0091, where layer (1202) is made of ink and is on cover (1201), which are part of shielding element (120)).
As to claim 13, Shen discloses the ambient light sensor module, wherein the light attenuator comprises a thin-film interference filter having a stack of dielectric layers configured to attenuate visible light (Fig. 20, paragraph 0107, where bandpass filter (1203) is made of a metal oxide, which is a dielectric).
As to claim 17, Shen discloses the ambient light sensor module, further comprising a waveguide that comprises a core surrounded by cladding, wherein the waveguide is configured to guide incident light to the ambient light sensor semiconductor die (Fig. 1-4, paragraphs 0047-0048, where color filter (15) is surrounded by frame (121) and guides light to sensor chip (11)).
As to claim 18, Shen discloses an ambient light sensor module configured to generate ambient light sensor measurements in response to ambient light, comprising:
an ambient light sensor package (Fig. 1 and 2, paragraph 0033, where optical sensor package module (1) is the ambient light sensor package);
at least one photodetector in the ambient light sensor package, wherein the at least one photodetector is configured to generate the ambient light sensor measurements (Fig. 1 and 2, paragraph 0038, where array (110) detects light); and
a light attenuator mounted in the package that is configured to attenuate the ambient light before the ambient light is provided to the at least one photodetector (Fig. 1 and 2, paragraph 0038, where shielding element (120) attenuates the ambient light).
As to claim 19, Shen discloses the ambient light sensor module, wherein the light attenuator is configured to exhibit a visible light transmission of less than 20% (Fig. 17, paragraph 0091, where the patterned opaque layer (1202), which is part of shielding element (120), has a transmittance lower than 20%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0103613 A1 to Shen in view of U.S. Patent Pub. No. 2018/0080815 A1 to Nayak.
As to claim 4, Shen is deficient in disclosing the ambient light sensor module, wherein the visible light-absorbing layer comprises a diffuser that includes light-scattering structures and that is configured to absorb visible light.
However, Nayak discloses the ambient light sensor module, wherein the visible light-absorbing layer comprises a diffuser that includes light-scattering structures and that is configured to absorb visible light (Fig. 3 and 6, paragraphs 0035-0037 and 0041, where ambient light sensor ink (54) comprises a diffuser (56) with light-scattering structures (72)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ambient light sensor module as taught by Shen by including a diffuser as taught by Nayak.  The suggestion/motivation would have been in order to help direct off-axis ambient light rays into the sensor (Nayak, paragraph 0037).
As to claim 10, Shen is deficient in disclosing the ambient light sensor module, wherein the light attenuator comprises a dark diffuser formed from a light-absorbing polymer with light-scattering structures.
However, Nayak discloses the ambient light sensor module, wherein the light attenuator comprises a dark diffuser formed from a light-absorbing polymer with light-scattering structures (Fig. 3, 6 and 7, paragraphs 0035-0037 and 0041-0042, where ambient light sensor ink (54), which is the light attenuator, comprises a diffuser (56) with a polymer substrate (70) with light-scattering particles (72)).  In addition, the same motivation is used as claim 4.
As to claim 14, Shen is deficient in disclosing the ambient light sensor module, wherein the stack of dielectric layers is configured to block infrared light.
However, Nayak discloses the ambient light sensor module, wherein the stack of dielectric layers is configured to block infrared light (Fig. 3, paragraph 0038, where infrared-light-blocking filter (64) blocks infrared light).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ambient light sensor module as taught by Shen by including a layer to block infrared light as taught by Nayak.  The suggestion/motivation would have been in order to block the noise from the infrared light (Nayak, paragraph 0005).
As to claim 15, Shen is deficient in disclosing the ambient light sensor module, further comprising an infrared-light-blocking filter mounted in the package.
However, Nayak discloses the ambient light sensor module, further comprising an infrared-light-blocking filter mounted in the package (Fig. 3, paragraph 0038, infrared-light-blocking filter (64)).  In addition, the same motivation is used as claim 14.
As to claim 16, Shen is deficient in disclosing the ambient light sensor module, further comprising a light diffuser mounted in the package.
However, Nayak discloses the ambient light sensor module, further comprising a light diffuser mounted in the package (Fig. 3, paragraphs 0035-0037, light diffuser (56)).  In addition, the same motivation is used as claim 4.
As to claim 20, Shen is deficient in disclosing the ambient light sensor module wherein the light attenuator comprises a diffuser that includes light-scattering structures embedded in a visible light-absorbing layer.
However, Nayak discloses the ambient light sensor module wherein the light attenuator comprises a diffuser that includes light-scattering structures embedded in a visible light-absorbing layer (Fig. 3 and 6, paragraphs 0035-0037 and 0041, where ambient light sensor ink (54), which is the light attenuator, comprises a diffuser (56) with a polymer substrate (70) with light-scattering particles (72)).  In addition, the same motivation is used as claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0103613 A1 to Shen in view of U.S. Patent Pub. No. 2019/0096364 A1 to Lyngnes et al.
As to claim 5, Shen is deficient in disclosing the ambient light sensor module, wherein the ambient light sensor package comprises opaque sidewalls.
However, Lyngnes discloses the ambient light sensor module, wherein the ambient light sensor package comprises opaque sidewalls (Fig. 3, paragraph 0043, where structures (36) are opaque and sensor (50) is the ambient light sensor module).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ambient light sensor module as taught by Shen by including opaque sidewalls as taught by Lyngnes.  The suggestion/motivation would have been to block visible and infrared light (Lyngnes, paragraph 0043).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0103613 A1 to Shen in view of U.S. Patent Pub. No. 2018/0080815 A1 to Nayak as applied to claim 10 above, and further in view of U.S. Patent Pub. No. 2016/0054175 A1 to Jia et al.
As to claim 11, Shen and Nayak are deficient in disclosing the ambient light sensor module, wherein the light-scattering structures comprise black particles that absorb light.
However, Jia discloses the ambient light sensor module, wherein the light-scattering structures comprise black particles that absorb light (Fig. 2 and 9 paragraphs 0035, 0043 and 0056, where light scattering particles (82) are black).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ambient light sensor module as taught by Shen and Nayak by including light-scattering structures comprising black particles as taught by Jia.  The suggestion/motivation would have been in order for the material to be opaque at visible and infrared wavelengths (Jia, paragraph 0035).
As to claim 12, Shen and Nayak are deficient in disclosing the ambient light sensor module, wherein the light-absorbing polymer comprises black colorant.
However, Jia discloses the ambient light sensor module, wherein the light-absorbing polymer comprises black colorant (Fig. 2, paragraph 0048, where opaque masking material (32) is formed of a black ink).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ambient light sensor as taught by Shen and Nayak by including a light-absorbing polymer with black colorant as taught by Jia.  The suggestion/motivation would have been in order to block visible and infrared wavelengths (Jia, paragraph 0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627